--------------------------------------------------------------------------------

Exhibit 10g (xvi)
 
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
 
This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is effective as of January
1, 2007 (the “Effective Date”) between Kaman Corporation, a Connecticut
corporation (the “Company”), and Russell H. Jones (the “Executive”).
 
W I T N E S S E T H:
 
WHEREAS, the Executive is currently employed as the Senior Vice President, Chief
Investment Officer and Treasurer of the Company;
 
WHEREAS, the Company has offered to continue employing the Executive on the
terms set forth below; and
 
WHEREAS, the Executive has agreed to continued employment with the Company on
the terms as set forth below;
 
NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
1. EMPLOYMENT TERM.
 
The Executive’s term of employment under this Agreement shall be for a term
commencing on the Effective Date and, unless terminated earlier as provided in
Section 7 hereof, ending on March 31, 2008 (such term of employment is herein
referred to as the “Employment Term”).
 
2. POSITION & DUTIES.
 
(a) The Executive shall serve as the Company’s Senior Vice President, Chief
Investment Officer and Treasurer and as the Company’s principal investor
relations officer and principal public relations officer (collectively, the
“Other Duties”) under this Agreement during the Employment Term. As Senior Vice
President, Chief Investment Officer and Treasurer and in connection with such
Other Duties, the Executive shall have such duties, authorities and
responsibilities commensurate with the duties, authorities and responsibilities
of persons in similar capacities in similarly sized companies and such other
duties and responsibilities as the Company’s Board of Directors (the “Board”)
shall designate that are consistent with the Executive’s positions as Senior
Vice President, Chief Investment Officer and Treasurer and in connection with
such Other Duties.
 
1

--------------------------------------------------------------------------------


 
(b) During the Employment Term, the Executive shall use the Executive’s best
reasonable efforts to perform faithfully and efficiently the duties and
responsibilities assigned to the Executive hereunder (including applicable
obligations under state law) and devote substantially all of the Executive’s
business time (excluding periods of vacation and other approved leaves of
absence) to the performance of the Executive’s duties with the Company, provided
the foregoing shall not prevent the Executive from (i) participating in
charitable, civic, educational, professional, community or industry affairs or,
with prior written approval of the Board, serving on the board of directors or
advisory boards of other companies; and (ii) managing the Executive’s and the
Executive’s family’s personal investments so long as such activities do not
materially interfere with the performance of the Executive’s duties hereunder or
create a potential business conflict or the appearance thereof. If at any time
service on any board of directors or advisory board would, in the good faith
judgment of the Board, conflict with the Executive’s fiduciary duty to the
Company or create any appearance thereof, the Executive shall promptly resign
from such other board of directors or advisory board after written notice of the
conflict is received from the Board.
 
(c) The Executive further agrees to serve without additional compensation as an
officer and director of any of the Company’s subsidiaries and agrees that any
amounts received from any such corporation may be offset against the amounts due
hereunder.
 
3. BASE SALARY. The Company agrees to pay the Executive a base salary (the “Base
Salary”) during the Employment Period at an annual rate of $255,000 (subject to
possible increase if the Board, in its sole discretion, so determines), payable
in accordance with the regular payroll practices of the Company, but not less
frequently than monthly. 
 
4. BONUSES. The Executive shall be eligible to participate in the Company’s
bonus and other short- and long-term incentive compensation plans and programs
for the Company’s senior executives at a level commensurate with the Executive’s
position during the Employment Term. The Executive shall have the opportunity to
earn an annual target bonus measured against performance criteria to be
determined by the Board (or a committee thereof) of at least 45% of Base Salary
as an initial target bonus opportunity as described in the terms of the
Company’s annual bonus plan as then in effect. Except as provided under Section
8 of the Agreement, the Executive shall receive payments with respect to the
plans and programs described in this Section 4 in accordance with the terms of
such plans and programs.
 
5. EQUITY AWARDS. The Executive shall be eligible to receive additional grants
of stock options, stock appreciation rights, restricted stock and other equity
awards at the sole discretion of the Board or the Personnel and Compensation
Committee (the “Committee”). The Executive shall be subject to, and shall comply
with, the Company’s reasonable policies regarding forfeitures of cash and equity
incentive awards due to material financial restatements due to executive
misconduct, as may be in effect from time to time, it being agreed that any such
policies shall only be effective with respect to awards made on or after the
Effective Date. If there is a Change in Control (as defined in the Kaman
Corporation 2003 Stock Incentive Plan in effect on the date hereof), all then
outstanding unvested equity awards granted to the Executive (for example, stock
options, stock appreciation rights and restricted stock), whether under this
Agreement or otherwise, will fully vest and become non-forfeitable and remain
exercisable in accordance with the terms of the applicable Company plans.
 

 
2

--------------------------------------------------------------------------------



6. EMPLOYEE BENEFITS.
 
(a) BENEFIT PLANS. The Executive shall be entitled to participate in all
employee benefit plans of the Company including, but not limited to, pension,
thrift, profit sharing, medical coverage, education, other retirement or welfare
benefits and perquisites (as approved by the Committee) that the Company has
adopted or may adopt, maintain or contribute to for the benefit of its senior
executives at a level commensurate with the Executive’s positions subject to
satisfying the applicable eligibility requirements.
 
(b) VACATION. The Executive shall be entitled to at least 5 weeks paid vacation
per year. Vacation may be taken at such times as the Executive elects with due
regard to the needs of the Company. Unused vacation at the end of a calendar
year shall be forfeited according to the Company's vacation policy.
 
(c) AUTOMOBILE. The Company shall provide the Executive with a leased automobile
as approved by the Committee as per the Company’s perquisites policy from time
to time.
 
(d) BUSINESS AND ENTERTAINMENT EXPENSES. Upon presentation of appropriate
documentation, the Executive shall be reimbursed in accordance with the
Company’s expense reimbursement policy for all reasonable and necessary business
and entertainment expenses incurred in connection with the performance of the
Executive’s duties hereunder.
 
(e) CERTAIN AMENDMENTS. Nothing herein shall be construed to prevent the Company
from amending, altering, eliminating or reducing any plans, benefits or programs
so long as the Executive continues to receive compensation and benefits
consistent with Sections 3 through 6.
 
7. TERMINATION. The Executive’s employment and the Employment Term shall
terminate on the first of the following to occur:
 
(a) DISABILITY. Upon written notice by the Company to the Executive of
termination due to Disability, while the Executive remains Disabled. For
purposes of this Agreement, “Disability” shall be deemed the reason for the
termination by the Company of the Executive’s employment, if, as a result of the
Executive incapacity due to physical or mental illness, the Executive shall have
been absent from fully performing the Executive’s duties with the Company for a
period of 6 consecutive months, the Company shall have provided a notice of
termination under this Section 7(a), and, within thirty days after such notice
being given, the Executive shall not have returned to the fully performing the
Executive’s duties hereunder.
 
(b) DEATH. Automatically on the date of death of the Executive.
 
3

--------------------------------------------------------------------------------


 
(c) CAUSE. Immediately upon written notice by the Company to the Executive of a
termination for Cause. “Cause” shall mean (i) Executive’s conviction of (or a
plea of guilty or nolo contendere to) a felony or any crime involving moral
turpitude, dishonesty, fraud, theft or financial impropriety; or (ii) a
determination by a majority of the Board in good faith that Executive has (A)
willfully and continuously failed to perform substantially the Executive’s
duties (other than any such failure resulting from the Executive’s Disability or
incapacity due to bodily injury or physical or mental illness), after a written
demand for substantial performance is delivered to the Executive by the Board
that specifically identifies the manner in which the Board believes that the
Executive has not substantially performed the Executive’s duties, (B) engaged in
illegal conduct, an act of dishonesty or gross misconduct, in each case which is
in the course of the Executive’s employment and materially injurious to the
Company, or (C) willfully violated a material requirement of the Company’s code
of conduct or the Executive’s fiduciary duty to the Company. No act or failure
to act on the part of the Executive shall be considered “willful” unless it is
done, or omitted to be done, by the Executive in bad faith and without
reasonable belief that the Executive’s action or omission was in, or not opposed
to, the best interests of the Company. Notwithstanding the foregoing, Cause
shall not include any act or omission of which the Audit Committee of the Board
(or the full Board) has had actual knowledge of all material facts related
thereto for at least 90 days without asserting that the act or omission
constitutes Cause.


(d) WITHOUT CAUSE. Upon written notice by the Company to the Executive of an
involuntary termination without Cause and other than due to death or Disability.
 
(e) GOOD REASON. Upon written notice by the Executive to the Company of a
termination for Good Reason, unless such events are corrected in all material
respects by the Company within 30 days following written notification by the
Executive to the Company, that the Executive intends to terminate the
Executive’s employment hereunder for one of the reasons set forth below. “Good
Reason” shall mean, without the Executive’s express written consent, the
occurrence of any of the following events:
 
(1) the Company removing the Executive from the positions of Senior Vice
President, Chief Investment Officer, and Treasurer (other than for Cause);
 
(2) a reduction of the Executive’s Base Salary, annual initial target bonus
opportunity or modified bonus opportunity to the extent the modification to the
initial target bonus opportunity is adverse to the Executive relative to the
modification made to the initial target bonus opportunity of other senior
officers of the Executive’s business unit;
 
(3) a failure to pay the Executive’s compensation or benefits provided or
referred to under this Agreement;
 
(4) the Executive being required to relocate to a principal place of employment
more than 50 miles from the Executive’s principal place of employment with the
Company as of the Effective Date; or
 
(5) the assignment of duties to the Executive that are materially inconsistent
with the Executive’s positions as Senior Vice President, Chief Investment
Officer and Treasurer.
 
4

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing, (i) a suspension of the Executive’s title and
authority while on administrative leave due to a reasonable belief that the
Executive has engaged in misconduct, whether or not the suspected misconduct
constitutes Cause for employment termination, shall not be considered “Good
Reason”; provided that if such leave is unpaid and either the Executive returns
to full-time employment under this Agreement or it is subsequently determined
the Executive’s employment is to be terminated without Cause, then the
compensation and benefits that would have been payable during such leave will be
paid as soon as reasonably practicable with interest at the prime rate beginning
as of the date such leave commenced plus 100 basis points; (ii) an event shall
not be considered Good Reason if the Executive fails to deliver notice of
termination for Good Reason within 90 days of the Executive’s actual knowledge
of the event, and (iii) prospective changes to employee benefits (as defined in
Section 6) for future employment made on an across-the-board basis to all
similarly situated executives of the Company and its subsidiaries shall not be
considered Good Reason.
 
(f) WITHOUT GOOD REASON. Upon 60 days’ prior written notice by the Executive to
the Company of the Executive’s termination of employment without Good Reason
(which the Company may, in its sole discretion, make effective earlier than any
notice date).
 
(g) RETIREMENT. Upon remaining employed with the Company until at least May 10,
2007 (the “Retirement Eligibility Date”). Nothing herein shall be construed as
limiting the Executive’s right, if any, to terminate employment prior to the
Retirement Eligibility Date and receive compensation and benefits, as
applicable, provided under the respective terms of the Company’s benefit plans.
 
8. CONSEQUENCES OF TERMINATION. Any termination payments made and benefits
provided under this Agreement to the Executive shall be in lieu of any
termination or severance payments or benefits for which the Executive may be
eligible under any of the plans, policies or programs of the Company or its
affiliates as may be in effect from time to time including but not limited to
the Change in Control Agreement. Except to the extent otherwise provided in this
Agreement, all benefits, including, without limitation, stock options, stock
appreciation rights, restricted stock units and other awards under the Company’s
long-term incentive programs, shall be subject to the terms and conditions of
the plan or arrangement under which such benefits accrue, are granted or are
awarded. Subject to Section 9, the following amounts and benefits shall be due
to the Executive.
 
(a) DISABILITY. Upon employment termination due to Disability, the Company shall
pay or provide the Executive (i) any unpaid Base Salary through the date of
termination and any accrued vacation in accordance with Company policy; (ii) any
unpaid bonus or other short-term and long-term incentive compensation as
described in Section 4 above earned with respect to any completed fiscal year;
(iii) reimbursement for any unreimbursed expenses incurred through the date of
termination; (iv) all other payments and benefits to which the Executive may be
entitled under the terms of any applicable compensation arrangement or benefit,
equity or perquisite plan or program or grant or this Agreement, including but
not limited to any applicable pension, retirement and insurance benefits
(collectively, “Accrued Amounts”). Executive will also be paid a pro-rata
portion of the Executive’s annual bonus for the performance year in which the
Executive’s termination occurs, payable at the time that annual bonuses are paid
to other senior executives (determined by multiplying the amount the Executive
would have received had employment continued through the end of the performance
year by a fraction, the numerator of which is the number of days during the
performance year of termination that the Executive is employed by the Company
and the denominator of which is 365).
 
5

--------------------------------------------------------------------------------


 
(b) DEATH. In the event the Employment Term ends on account of the Executive’s
death, the Executive’s estate (or to the extent a beneficiary has been
designated in accordance with a program, the beneficiary under such program)
shall be entitled to any Accrued Amounts, including but not limited to proceeds
from any Company sponsored life insurance programs. Executive’s estate (or
beneficiary) will also be paid a pro-rata portion of the Executive’s annual
bonus for the performance year in which the Executive’s death occurs, payable at
the time that annual bonuses are paid to other senior executives (determined by
multiplying the amount the Executive would have received based upon target
performance had employment continued through the end of the performance year by
a fraction, the numerator of which is the number of days during the performance
year of termination that the Executive is employed by the Company and the
denominator of which is 365).
 
(c) TERMINATION FOR CAUSE OR WITHOUT GOOD REASON. If the Executive’s employment
should be terminated (i) by the Company for Cause, or (ii) by the Executive
without Good Reason, the Company shall pay to the Executive any Accrued Amounts.
 
(d) TERMINATION WITHOUT CAUSE OR FOR GOOD REASON. If the Executive’s employment
by the Company is terminated by the Company other than for Cause (other than a
termination due to Disability or death) or by the Executive for Good Reason,
then the Company shall pay or provide the Executive with:
 
(1) Accrued Amounts;
 
(2) a pro-rata portion of the Executive’s annual bonus for the performance year
in which the Executive’s termination occurs, payable at the time that annual
bonuses are paid to other senior executives (determined by multiplying the
amount the Executive would have received based upon actual financial performance
had employment continued through the end of the performance year by a fraction,
the numerator of which is the number of days during the performance year of
termination that the Executive is employed by the Company and the denominator of
which is 365);
 
(3) an amount equal to the product of (a) 1.25 times (b) the sum of (i) the
Executive’s then Base Salary and (ii) the most recent annual bonus paid to the
Executive (or awarded by the Board or the Committee for the preceding calendar
year if not then paid), times (c) a fraction, the numerator of which is the
number of days from the Executive’s employment termination date until the end of
the Employment Term, and the denominator of which is 456, payable in a single
lump sum commencing on the earliest payroll date that does not result in adverse
tax consequences to Executive under Section 409A of the Code;
 
(4) each cash-based long-term performance award for which the performance period
has not yet been completed as of the date of such termination shall be deemed
fully vested and fully earned and then shall be cancelled in exchange for a cash
payment equal to 100% of the target value of such award multiplied by a
fraction, the numerator which is the number of days the Executive remained
employed with the Company during the award’s performance period and the
denominator of which is the total number of days during the award’s performance
period;
 
6

--------------------------------------------------------------------------------


 
(5) title to the Company automobile to the Executive on an “as is” basis, with
the automobile’s fair market value being taxable to the Executive;
 
(6) subject to the Executive’s continued co-payment of premiums, if required
under Company policy, continued participation for 24 months but in no event
later than the Retirement Eligibility Date in all medical, dental and vision
plans which cover the Executive (and eligible dependents) upon the same terms
and conditions (except for the requirements of the Executive’s continued
employment) in effect for active employees of the Company. In the event the
Executive obtains other employment that offers substantially similar or improved
benefits, as to any particular medical, dental or vision plan, such continuation
of coverage by the Company for such similar or improved benefit under such plan
under this subsection shall immediately cease. The continuation of health
benefits under this subsection shall reduce and count against the Executive’s
rights under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”); and
 
(7) the Company shall continue to pay all premiums on the life insurance
coverage issued to the Executive for 24 months but in no event later than the
Retirement Eligibility Date.
 
(e) RETIREMENT. If the Executive terminates employment on or following the
Executive’s Retirement Eligibility Date, the Company shall pay to the Executive:
 
(1) any Accrued Amounts;
 
(2) a pro-rata portion of the Executive’s annual bonus for the performance year
in which the Executive’s retirement occurs, payable at the time that annual
bonuses are paid to other senior executives (determined by multiplying the
amount the Executive would have received based upon actual financial performance
had employment continued through the end of the performance year by a fraction,
the numerator of which is the number of days during the performance year of
termination that the Executive is employed by the Company and the denominator of
which is 365);
 
(3) each cash-based long-term performance award for which the performance period
has not yet been completed as of the date of such termination shall be deemed
fully vested and fully earned and then shall be cancelled in exchange for a cash
payment within 10 business days after the date of the Executive's retirement
with payment equal to 100% of the target value of such award multiplied by a
fraction, the numerator which is the number of days the Executive remained
employed with the Company during the award’s performance period and the
denominator of which is the total number of days during the award’s performance
period;
 
(4) title to the Company automobile to the Executive on an “as is” basis, with
the automobile’s fair market value being taxable to the Executive; and
 
(5) the Executive shall be considered to have “retired” on the Executive’s date
of termination of employment with the Company on or following the Executive’s
Retirement Eligibility Date for purposes of any plans, programs, agreements or
arrangements with the Company or its affiliates.
 
7

--------------------------------------------------------------------------------


 
(f) ACCELERATION OF EQUITY AWARDS
 
If the Executive's employment by the Company is terminated by the Company for
Disability (as defined in Section 7(a)) or without Cause (as defined in Section
7(c)), or by the Executive for Good Reason (as defined in Section 7(e)),
Retirement (as defined in Section 7(g)) or due to death, all then outstanding
unvested equity awards granted to the Executive (for example, stock options,
stock appreciation rights and restricted stock), whether under this Agreement or
otherwise, will fully vest and become non-forfeitable and remain exercisable in
accordance with the terms of the applicable Company plans.
 
(g) COORDINATION WITH CHANGE IN CONTROL AGREEMENT.
 
Notwithstanding anything to the contrary set forth in this Agreement, if the
Executive’s employment with the Company is terminated under circumstances that
result in the payment of “Severance Payments” under the Executive’s Change in
Control Agreement, the Severance Payments under the Executive’s Change in
Control Agreement shall be in lieu of any severance benefits otherwise payable
to the Executive under this Section 8.
 
9. CONDITIONS. Any payments or benefits made or provided pursuant to Section 8
(other than Accrued Amounts) are subject to the Executive’s:
 
(a) compliance with the provisions of Section 11 hereof;
 
(b) delivery to the Company of an executed Agreement and General Release (the
“General Release”), which shall be substantially in the form attached hereto as
Appendix A (with such changes therein or additions thereto as needed under then
applicable law to give effect to its intent and purpose) within 21 days of
presentation thereof by the Company to the Executive; and
 
(c) delivery to the Company of a resignation from all offices, directorships and
fiduciary positions with the Company, its affiliates and employee benefit plans.
 
For purposes of any payments or benefits provided under Section 8 (other than
Accrued Amounts) to an Executive’s beneficiary or estate, the beneficiary or
estate shall comply with the provisions of Section 9(b) and Section 11(e).
 
Notwithstanding the due date of any post-employment payments, any amounts due
following a termination under this Agreement (other than Accrued Amounts) shall
not be due until after the expiration of any revocation period applicable to the
General Release without the Executive having revoked such General Release, and
any such amounts shall be paid to the Executive within ten (10) days of the
expiration of such revocation period without the occurrence of a revocation by
the Executive (or such later date as may be required under Section 409A of the
Code in accordance with Section 20 hereof). Nevertheless (and regardless of
whether the General Release has been executed by the Executive), upon any
termination of Executive’s employment, Executive shall be entitled to receive
any Accrued Amounts, payable within thirty (30) days after the date of
termination of employment or in accordance with the applicable plan, program or
policy. In the event that the Executive dies before all payments pursuant to
this Section 9 have been paid, all remaining payments shall be made to the
beneficiary specifically designated by the Executive in writing prior to the
Executive’s death, or, if no such beneficiary was designated (or the Company is
unable in good faith to determine the beneficiary designated), to the
Executive’s personal representative or estate.
 
8

--------------------------------------------------------------------------------


 
10. SECTION 4999 EXCISE TAX. The Company shall provide the Executive with a
“Gross-Up Payment”, as defined in the Change in Control Agreement between the
Company and the Executive effective as of January 1, 2007, in the event that any
payment made under this Agreement is subject to excise tax under Section 4999 of
the Code and the Change in Control Agreement does not apply to such payment.
 
11. POST-EMPLOYMENT OBLIGATIONS
 
(a) CONFIDENTIALITY. The Executive agrees that the Executive shall not, directly
or indirectly, use, make available, sell, disclose or otherwise communicate to
any person, other than in the course of the Executive’s employment and for the
benefit of the Company, either during the period of the Executive’s employment
or at any time thereafter, any nonpublic, proprietary or confidential
information, knowledge or data relating to the Company, any of its subsidiaries,
affiliated companies or businesses, which shall have been obtained by the
Executive during the Executive’s employment by the Company. The foregoing shall
not apply to information that (i) was known to the public prior to its
disclosure to the Executive; (ii) becomes known to the public subsequent to
disclosure to the Executive through no wrongful act of the Executive or any
representative of the Executive; or (iii) the Executive is required to disclose
by applicable law, regulation or legal process (provided that the Executive
provides the Company with prior notice of the contemplated disclosure and
reasonably cooperates with the Company at its expense in seeking a protective
order or other appropriate protection of such information). Notwithstanding
clauses (i) and (ii) of the preceding sentence, the Executive’s obligation to
maintain such disclosed information in confidence shall not terminate where only
portions of the information are in the public domain.
 
(b) NON-SOLICITATION. In the event that the Executive receives severance
benefits under Section 8(d) of this Agreement, the Executive agrees that for the
two (2) year period following the date of termination, the Executive will not,
directly or indirectly, individually or on behalf of any other person, firm,
corporation or other entity, knowingly solicit, aid or induce any managerial
level employee of the Company or any of its subsidiaries or affiliates to leave
such employment in order to accept employment with or render services to or with
any other person, firm, corporation or other entity unaffiliated with the
Company or knowingly take any action to materially assist or aid any other
person, firm, corporation or other entity in identifying or hiring any such
employee (provided, that the foregoing shall not be violated by general
advertising not targeted at Company employees nor by serving as a reference for
an employee with regard to an entity with which the Executive is not
affiliated). For the avoidance of doubt, if a managerial level employee on his
or her own initiative contacts the Executive for the primary purpose of securing
alternative employment, any action taken by the Executive thereafter shall not
be deemed a breach of this Section 11(b).
 
9

--------------------------------------------------------------------------------


 
(c) NON-COMPETITION. The Executive acknowledges that the Executive performs
services of a unique nature for the Company that are irreplaceable, and that the
Executive’s performance of such services to a competing business will result in
irreparable harm to the Company. Accordingly, in the event that the Executive
receives severance benefits under Section 8(d) of this Agreement, the Executive
agrees that for a period of two (2) years following the date of termination, but
not later than the Executive's Retirement Eligibility Date, the Executive will
not, directly or indirectly, become connected with, promote the interest of, or
engage in any other business or activity competing with the business of the
Company within the geographical area in which the business of the Company is
conducted.
 
(d) NON-DISPARAGEMENT. Each of the Executive and the Company (for purposes
hereof, “the Company” shall mean only (i) the Company by press release or
otherwise and (ii) the executive officers and directors thereof and not any
other employees) agrees not to make any public statements that disparage the
other party, or in the case of the Company, its respective affiliates, officers,
directors, products or services. Notwithstanding the foregoing, statements made
in the course of sworn testimony in administrative, judicial or arbitral
proceedings (including, without limitation, depositions in connection with such
proceedings) or otherwise as required by law shall not be subject to this
Section 11(d).
 
(e) RETURN OF COMPANY PROPERTY AND RECORDS. The Executive agrees that upon
termination of the Executive’s employment, for any cause whatsoever, the
Executive will surrender to the Company in good condition (reasonable wear and
tear excepted) all property and equipment belonging to the Company and all
records kept by the Executive containing the names, addresses or any other
information with regard to customers or customer contacts of the Company, or
concerning any proprietary or confidential information of the Company or any
operational, financial or other documents given to the Executive during the
Executive’s employment with the Company.
 
(f) COOPERATION. The Executive agrees that, following termination of the
Executive’s employment for any reason, the Executive shall upon reasonable
advance notice, and to the extent it does not interfere with previously
scheduled travel plans and does not unreasonably interfere with other business
activities or employment obligations, assist and cooperate with the Company with
regard to any matter or project in which the Executive was involved during the
Executive’s employment, including any litigation. The Company shall compensate
the Executive for any lost wages (or, if the Executive is not then employed,
provide reasonable compensation as determined by the Compensation Committee) and
expenses associated with such cooperation and assistance.
 
10

--------------------------------------------------------------------------------


 
(g) ASSIGNMENT OF INVENTIONS. The Executive will promptly communicate and
disclose in writing to the Company all inventions and developments including
software, whether patentable or not, as well as patents and patent applications
(hereinafter collectively called “Inventions”), made, conceived, developed, or
purchased by the Executive, or under which the Executive acquires the right to
grant licenses or to become licensed, alone or jointly with others, which have
arisen or jointly with others, which have arisen or which arise out of the
Executive’s employment with the Company, or relate to any matters directly
pertaining to, the business of the Company or any of its subsidiaries. Included
herein as if developed during the employment period is any specialized equipment
and software developed for use in the business of the Company. All of the
Executive’s right, title and interest in, to, and under all such Inventions,
licenses, and right to grant licenses shall be the sole property of the Company.
As to all such Inventions, the Executive will, upon request of the Company
execute all documents which the Company deems necessary or proper to enable it
to establish title to such Inventions or other rights, and to enable it to file
and prosecute applications for letters patent of the United States and any
foreign country; and do all things (including the giving of evidence in suits
and other proceedings) which the Company deems necessary or proper to obtain,
maintain, or assert patents for any and all such Inventions or to assert its
rights in any Inventions not patented.
 
(h) EQUITABLE RELIEF AND OTHER REMEDIES. The parties acknowledge and agree that
the other party’s remedies at law for a breach or threatened breach of any of
the provisions of this Section would be inadequate and, in recognition of this
fact, the parties agree that, in the event of such a breach or threatened
breach, in addition to any remedies at law, the other party, without posting any
bond, shall be entitled to obtain equitable relief in the form of specific
performance, temporary restraining order, a temporary or permanent injunction or
any other equitable remedy which may then be available.
 
(i) REFORMATION. If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 11 is excessive in duration or scope
or is unreasonable or unenforceable under the laws of that state, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by the law of
that state.
 
(j) SURVIVAL OF PROVISIONS. The obligations contained in this Section 11 shall
survive the termination or expiration of the Executive’s employment with the
Company and shall be fully enforceable thereafter.
 
12. NO ASSIGNMENT.
 
(a) This Agreement is personal to each of the parties hereto. Except as provided
in Section 12(b) below, no party may assign or delegate any rights or
obligations hereunder without first obtaining the written consent of the other
party hereto.
 
(b) The Company may assign this Agreement to any successor to all or
substantially all of the business and/or assets of the Company provided the
Company shall require such successor to expressly assume and agree in writing to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place
and shall deliver a copy of such assignment to the Executive.
 
13. NOTICE. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery if delivered by hand,
(b) on the date of transmission, if delivered by confirmed facsimile, (c) on the
first business day following the date of deposit if delivered by guaranteed
overnight delivery service, or (d) on the fourth business day following the date
delivered or mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:
 
11

--------------------------------------------------------------------------------


 
If to the Executive: at the address (or to the facsimile number) shown on the
records of the Company
 
If to the Company:
 
Kaman Corporation
1332 Blue Hills Avenue, P.O. Box 1
Bloomfield, CT 06002
Attention: Candace A. Clark, Esq.
 
Facsimile No.: 860 243-7397
 
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
 
14. SECTION HEADINGS; INCONSISTENCY. The section headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation of this Agreement. Except as provided in the
last sentence of Section 15 hereof, if there is any inconsistency between this
Agreement and any other agreement (including but not limited to any option,
stock, long-term incentive or other equity award agreement), plan, program,
policy or practice (collectively, “Other Provision”) of the Company the terms of
this Agreement shall control over such Other Provision.
 
15. PRIOR AGREEMENTS. This Agreement supersedes and replaces any and all prior
employment agreements (collectively, the “Prior Agreements”) between the Company
and the Executive. By signing this Agreement, the Executive acknowledges that
the Prior Agreements are terminated and cancelled, and releases and discharges
the Company from any and all obligations and liabilities heretofore or now
existing under or by virtue of such Prior Agreements, it being the intention of
the parties hereto that this Agreement effective immediately shall supersede and
be in lieu of the Prior Agreements. It is specifically acknowledged by the
Company that this Agreement does not supersede the Change in Control Agreement
or any existing employee benefits as described in Section 6 above or otherwise
provided by the Company or its affiliates.
 
16. SEVERABILITY. The provisions of this Agreement shall be deemed severable and
the invalidity of unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.
 
17. COUNTERPARTS. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instruments. One or more counterparts of this Agreement may be
delivered by facsimile, with the intention that delivery by such means shall
have the same effect as delivery of an original counterpart thereof.
 
12

--------------------------------------------------------------------------------


 
18. ARBITRATION. Any dispute or controversy arising under or in connection with
this Agreement, other than injunctive relief under Section 11(h) hereof or
damages for breach of Section 11, shall be settled exclusively by arbitration,
conducted before a single arbitrator in Hartford, Connecticut administered by
the American Arbitration Association (“AAA”) in accordance with its Commercial
Arbitration Rules then in effect. The single arbitrator shall be selected by the
mutual agreement of the Company and the Executive, unless the parties are unable
to agree to an arbitrator, in which case, the arbitrator will be selected under
the procedures of the AAA. The arbitrator will have the authority to permit
discovery and to follow the procedures that he/she determines to be appropriate.
The arbitrator will have no power to award consequential (including lost
profits), punitive or exemplary damages. The decision of the arbitrator will be
final and binding upon the parties hereto. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.
 
19. MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer or director as may be designated by
the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement together with all exhibits hereto sets forth the
entire agreement of the parties hereto in respect of the subject matter
contained herein. No agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Connecticut without regard to its conflicts of law
principles.
 
20. PAYMENT OF COMPENSATION. The parties shall revisit this Agreement when the
IRS issues final regulations under Section 409A of the Code for the sole purpose
of determining whether any amendments are required in order to comply with such
regulations. The parties shall promptly agree in good faith on appropriate
provisions to avoid any material risk of noncompliance without materially
changing the economic value (to the Executive) or the cost (to the Company) of
this Agreement including, if necessary, the deferral of any amount payable
hereunder upon separation from service to the first date such amount may be paid
without incurring tax under Section 409A of the Code, in which case such payment
shall bear interest at the applicable federal rate under Section 1274 of the
Code. Notwithstanding the foregoing, the Company shall in no event be obligated
to indemnify the Executive for any taxes or interest that may be assessed by the
IRS pursuant to Section 409A of the Code.
 
21. MITIGATION OF DAMAGES. In no event shall the Executive be obliged to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Executive under any of the provisions of this Agreement, nor
shall the amount of any payment hereunder be reduced by any compensation earned
by the Executive as a result of employment by another employer, except as set
forth in this Agreement.
 
22. REPRESENTATIONS. The Executive represents and warrants to the Company that
the Executive has the legal right to enter into this Agreement and to perform
all of the obligations on the Executive’s part to be performed hereunder in
accordance with its terms and that the Executive is not a party to any agreement
or understanding, written or oral, which could prevent the Executive from
entering into this Agreement or performing all of the Executive’s obligations
hereunder.
 
13

--------------------------------------------------------------------------------


 
23. WITHHOLDING. The Company may withhold from any and all amounts payable under
this Agreement such federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.
 
24. SURVIVAL. The respective obligations of, and benefits afforded to, the
Company and Executive which by their express terms or clear intent survive
termination of Executive’s employment with the Company, including, without
limitation, the provisions of Sections 5 and 8 through 25, inclusive of this
Agreement, will survive termination of Executive’s employment with the Company,
and will remain in full force and effect according to their terms.
 
25. AGREEMENT OF THE PARTIES. The language used in this Agreement will be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction will be applied against any party hereto.
Neither Executive nor the Company shall be entitled to any presumption in
connection with any determination made hereunder in connection with any
arbitration, judicial or administrative proceeding relating to or arising under
this Agreement.
 

14

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement.
 


 
 
 
 
 
KAMAN CORPORATION
       
By:  
/s/ Paul R. Kuhn
   
PAUL R. KUHN
 
Its:
PRESIDENT AND CHIEF EXECUTIVE OFFICER
       
Date:
2/20/07
                     
RUSSELL H. JONES
             
By:
/s/ Russell H. Jones
             
Date:
2/19/07
     



 

15

--------------------------------------------------------------------------------



APPENDIX A
 
FORM OF RELEASE
 
AGREEMENT AND GENERAL RELEASE
 
Kaman Corporation, its affiliates, subsidiaries, divisions, successors and
assigns in such capacity, and the current, future and former employees,
officers, directors, trustees and agents thereof (collectively referred to
throughout this Agreement as “Employer”), and Russell H. Jones (“Executive”),
the Executive’s heirs, executors, administrators, successors and assigns
(collectively referred to throughout this Agreement as “Employee”) agree:
 
1. Last Day of Employment. Executive’s last day of employment with Employer is
______________. In addition, effective as of DATE, Executive resigns from the
Executive’s positions as Senior Vice President, Chief Investment Officer, and
Treasurer of Employer and will not be eligible for any benefits or compensation
after ________, including payments under the Executive’s Change in Control
Agreement, other than as specifically provided in Sections 6 and 8 of the
Executive Employment Agreement between Employer and Executive effective as of
January 1, 2007 (the “Employment Agreement”). Executive further acknowledges and
agrees that, after DATE, the Executive will not represent the Executive as being
a director, employee, officer, trustee, agent or representative of Employer for
any purpose. In addition, effective as of DATE, Executive resigns from all
offices, directorships, trusteeships, committee memberships and fiduciary
capacities held with, or on behalf of, Employer or any benefit plans of
Employer. These resignations will become irrevocable as set forth in Section 3
below.
 
2. Consideration. The parties acknowledge that this Agreement and General
Release is being executed in accordance with Section 9 of the Employment
Agreement.
 
3. Revocation. Executive may revoke this Agreement and General Release for a
period of seven (7) calendar days following the day Executive executes this
Agreement and General Release. Any revocation within this period must be
submitted, in writing, to Employer and state, “I hereby revoke my acceptance of
our Agreement and General Release.” The revocation must be personally delivered
to Employer’s Chief Legal Officer, or his/her designee, or mailed to Kaman
Corporation, 1332 Blue Hills Avenue, P.O. Box 1, Bloomfield, CT 06002, Attention
Candace Clark, and postmarked within seven (7) calendar days of execution of
this Agreement and General Release. This Agreement and General Release shall not
become effective or enforceable until the revocation period has expired. If the
last day of the revocation period is a Saturday, Sunday, or legal holiday in
Hartford, Connecticut, then the revocation period shall not expire until the
next following day which is not a Saturday, Sunday, or legal holiday.
 
4. General Release of Claim. Subject to the full satisfaction by the Employer of
its obligations under the Employment Agreement, Employee knowingly and
voluntarily releases and forever discharges Employer from any and all claims,
causes of action, demands, fees and liabilities of any kind whatsoever, whether
known and unknown, against Employer, Employee has, has ever had or may have as
of the date of execution of this Agreement and General Release, including, but
not limited to, any alleged violation of:

 
16

--------------------------------------------------------------------------------


 
- Title VII of the Civil Rights Act of 1964, as amended;
 
- The Civil Rights Act of 1991;
 
- Sections 1981 through 1988 of Title 42 of the United States Code, as amended;
 
- The Employee Retirement Income Security Act of 1974, as amended;
 
- The Immigration Reform and Control Act, as amended;
 
- The Americans with Disabilities Act of 1990, as amended;
 
- The Age Discrimination in Employment Act of 1967, as amended;
 
- The Older Workers Benefit Protection Act of 1990;
 
- The Worker Adjustment and Retraining Notification Act, as amended;
 
- The Occupational Safety and Health Act, as amended;
 
- The Family and Medical Leave Act of 1993;
 
- Any wage payment and collection, equal pay and other similar laws, acts and
statutes of the State of Connecticut;
 
- Any other federal, state or local civil or human rights law or any other
local, state or federal law, regulation or ordinance;
 
- Any public policy, contract, tort, or common law; or
 
- Any allegation for costs, fees, or other expenses including attorneys fees
incurred in these matters.
 
Notwithstanding anything herein to the contrary, the sole matters to which the
Agreement and General Release do not apply are: (i) Employee’s express rights
under any pension (including but not limited to any rights under the Kaman
Corporation Supplemental Retirement Plan) or claims for accrued vested benefits
under any other employee benefit plan, policy or arrangement maintained by
Employer or under COBRA and other Accrued Amounts (as such term is defined in
the Employment Agreement); (ii) Employee’s rights under the provisions of the
Employment Agreement which are intended to survive termination of employment; or
(iii) Employee’s rights as a stockholder.
 
 
17

--------------------------------------------------------------------------------


 
5. No Claims Permitted. Employee waives Executive’s right to file any charge or
complaint against Employer arising out of Executive’s employment with or
separation from Employer before any federal, state or local court or any state
or local administrative agency, except where such waivers are prohibited by law.
 
6. Affirmations. Employee affirms Executive has not filed, has not caused to be
filed, and is not presently a party to, any claim, complaint, or action against
Employer in any forum. Employee further affirms that the Executive has been paid
and/or has received all compensation, wages, bonuses, commissions, and/or
benefits to which Executive may be entitled and no other compensation, wages,
bonuses, commissions and/or benefits are due to Executive, except as provided in
Sections 6 and 8 of the Employment Agreement. Employee also affirms Executive
has no known workplace injuries.
 
7. Cooperation; Return of Property. In accordance with Section 11(f) of the
Employment Agreement, Employee agrees to reasonably cooperate with Employer and
its counsel in connection with any investigation, administrative proceeding or
litigation relating to any matter that occurred during Executive’s employment in
which Executive was involved or of which Executive has knowledge and Employer
will reimburse the Employee for any reasonable out-of-pocket travel, delivery or
similar expenses incurred and lost wages (or will provide reasonable
compensation if Executive is not then employed) in providing such service to
Employer. Employee represents that Executive has complied with Section 11(e) of
the Employee Agreement regarding the return of property.
 
8. Governing Law and Interpretation. This Agreement and General Release shall be
governed and conformed in accordance with the laws of the State of Connecticut
without regard to its conflict of laws provisions. In the event Employee or
Employer breaches any provision of this Agreement and General Release, Employee
and Employer affirm either may institute an action to specifically enforce any
term or terms of this Agreement and General Release. Should any provision of
this Agreement and General Release be declared illegal or unenforceable by any
court of competent jurisdiction and should the provision be incapable of being
modified to be enforceable, such provision shall immediately become null and
void, leaving the remainder of this Agreement and General Release in full force
and effect. Nothing herein, however, shall operate to void or nullify any
general release language contained in the Agreement and General Release.
 
9. No Admission of Wrongdoing. Employee agrees neither this Agreement and
General Release nor the furnishing of the consideration for this Release shall
be deemed or construed at any time for any purpose as an admission by Employer
of any liability or unlawful conduct of any kind.
 
10. Amendment. This Agreement and General Release may not be modified, altered
or changed except upon express written consent of both parties wherein specific
reference is made to this Agreement and General Release.
 
11. Entire Agreement. This Agreement and General Release sets forth the entire
agreement between the parties hereto and fully supersedes any prior agreements
or understandings between the parties; provided, however, that notwithstanding
anything in this Agreement and General Release, the provisions in the Employment
Agreement which are intended to survive termination of the Employment Agreement,
including but not limited to those contained in Section 11 thereof, shall
survive and continue in full force and effect. Employee acknowledges Executive
has not relied on any representations, promises, or agreements of any kind made
to Executive in connection with Executive’s decision to accept this Agreement
and General Release.
 
18

--------------------------------------------------------------------------------


 
EMPLOYEE HAS BEEN ADVISED THAT EXECUTIVE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS
TO REVIEW THIS AGREEMENT AND GENERAL RELEASE AND HAS BEEN ADVISED IN WRITING TO
CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT AND GENERAL
RELEASE.
 
EMPLOYEE AGREES ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS AGREEMENT
AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL
TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.
 
HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES SET FORTH HEREIN, AND TO RECEIVE THE SUMS AND BENEFITS SET FORTH IN THE
EMPLOYMENT AGREEMENT, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE
CONSIDERATION, ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE INTENDING TO
WAIVE, SETTLE AND RELEASE ALL CLAIMS EXECUTIVE HAS OR MIGHT HAVE AGAINST
EMPLOYER.
 
IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:
 
 
 
 
 
 
KAMAN CORPORATION
       
By:  
   
 
Name:
 
[NAME]
 
Title:
   
Date:
                       
RUSSELL H. JONES
                         
Date:
       


 
19

--------------------------------------------------------------------------------

